Citation Nr: 9912807	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-44 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1975.  This appeal arises before the Board of Veterans' 
Appeals (Board) from an April 1991 rating decision in which 
an increased rating for a nervous disorder was denied.

The Board notes that the evidentiary record does reveal a 
diagnosis of Post-Traumatic Stress Syndrome (PTSD) in October 
1982, based on a reported history of combat experiences and 
complaints of, inter alia, recurring nightmares, exaggerated 
startle response, and discomfort watching movies depicting 
warfare.  More recently, a private evaluation dated in March 
1996 shows a diagnosis of major mood disorder, depressed with 
psychosis, rule out PTSD.  The veteran's service personnel 
records are not in the claims file before the Board.  In 
addition, the DD Form 214 from his first period of active 
duty is not of record.  A claim for entitlement to service 
connection for PTSD may be inferred from the evidence of 
record.  This matter is referred to the RO for appropriate 
action.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans' Appeals, now the United States Court of 
Appeals for Veterans Claims (Court) held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity 

to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service-connected schizophrenia is 
currently manifested by occupational and social impairment 
with no more than reduced reliability and productivity, and 
by no more than considerable industrial impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating of more than 50 
percent for schizophrenia have not been satisfied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.130, Diagnostic Codes 9204, 9205 
(1991-1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms of his service-
connected schizophrenia have worsened in severity.  He avers 
that he is confined to his home, that he is not competent, 
and that he is unable to obtain and maintain permanent 
employment because of this disability.  He further reports 
symptoms of irritability, insomnia, paranoia, and wandering.  
Accordingly, he contends that a higher evaluation is 
warranted therefor.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record 

in the veteran's claims file.  Based on its review of the 
relevant evidence in this matter, and for the following 
reasons and bases, it is the decision of the Board that the 
preponderance of the evidence is against assignment of a 
rating higher than 50 percent for the service-connected 
schizophrenia.

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any other records 
of probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§ 4.1, 4.2 (1998).  A rating decision dated in September 1975 
granted service connection for schizophrenia, chronic, 
undifferentiated type, and assigned a disability evaluation 
of 50 percent, effective March 29, 1975, which is the day 
after his date of discharge from active service.  This 
evaluation was later increased to 100 percent in a rating 
decision dated in December 1975, effective the same date.  
The evidence then of record included service medical records, 
private medical records dated from May to June 1968, and a 
November 1975 VA examination report.

Service medical records show that the veteran was 
hospitalized in January 1975 after twice attempting to commit 
suicide following conviction in a Special Courts Martial for 
larceny, and for impersonating an officer and an agent of the 
Criminal Investigative Department (CID).  It was therein 
discovered that he had a long history of psychiatric illness, 
as reported by the veteran, including suicide attempts and 
sending anonymous bomb threats.  The hospital records show 
observations of 

depressed mood and constricted affect, except for 
inappropriate smiling and superficially logical and coherent 
but self-contradictory thinking with marked depressive and 
self-deprecatory trends.  The veteran reported feeling like 
dying, hearing voices that tell him to kill himself, and 
voices blaming him for his sister's suicide.  The examiner 
found the veteran confused about reality, in contrast to his 
hallucinations and delusions.  For example, the veteran 
reported that the voices tell him he is both an officer, and 
a CID agent, but he himself is unsure which he is.  The 
examiner found the veteran to be oriented, with good memory, 
recall, and ability to calculate.  The records show that 
although the veteran seemed to respond to prescribed 
medication, Trilafon-he ceased reporting hearing voices-he 
made three further suicide attempts.  The examiner diagnosed 
schizophrenia, undifferentiated type, chronic, severe, 
manifested by hallucinations, delusions, thought disorder, 
depression, suicidal ideation and attempts, and noted the 
impairment to be marked for further military and considerable 
for further social and industrial capacities.  The examiner 
further opined that the veteran be separated from service as 
medically unfit.  Concurring with these findings, a board of 
three military physicians found the veteran physically unfit 
for retention on active duty, as reflected in a March 1975 
report of Medical Board Proceedings.  The report reveals a 
diagnosis of schizophrenia, undifferentiated type, chronic, 
severe, manifested by hallucinations, delusions, thought 
disorder, depression, suicidal ideation and attempts, history 
of recurrent hospitalizations.

The private medical records reveal that the veteran was 
hospitalized from May to June 1968 following an apparent 
suicide attempt.  However, the examining physician diagnosed 
primary behavior disorder, simple adult maladjustment.  He 
was discharged, improved, to aftercare, and judged educable, 
employable, and not to be a danger to himself or others.

The VA examination report shows that the veteran continued to 
complain of hopelessness.  In addition, he expressed 
continuing to feel like killing himself, particularly 
following the recent death of his grandfather, and described 
feelings of intense tension, that he is an outsider, and that 
no one cared for him.  He reported he could only discuss his 
problems with himself and that he is unable to concentrate on 

anything.  The report shows that the veteran is currently 
being treated at the mental health clinic with prescribed 
medication, which the veteran stated does help him feel less 
desperately ill than in the past.  The examiner diagnosed 
schizophrenia, chronic, undifferentiated type, and found the 
veteran to be severely incapacitated but competent.  

Based on this evidence, the RO confirmed the initial grant of 
service connection for schizophrenia, re-evaluating the 
disability as 100 percent disabling.

In December 1981, the RO proposed to reduce the evaluation of 
the veteran's psychiatric disability to 70 percent, effective 
March 1, 1982, based on the evidence then of record, which 
included an October 1981 VA examination report.  This report 
showed that the veteran complained of continued nervousness, 
fear, and of hearing voices and not being comfortable in 
groups.  He reported seeking treatment occasionally, but 
stated he was undergoing no organized treatment.  The 
examiner observed the veteran to be appropriately dressed, 
cooperative, and in good contact with reality, but appearing 
tense and suspicious.  No overt delusions or active 
hallucinations were noted, and no depressive signs were 
observed.  The veteran was found to be well oriented to 
person, place, and time and to differentiate well between 
right and wrong, and was noted to express himself 
appropriately, coherently, and relevantly without looseness 
of association.  His content was found to be referential, 
albeit with persecutory ideas of reference; his memory to be 
preserved in both areas; his concentration to be greatly 
diminished; his judgment to be fair.  The examiner diagnosed 
schizophrenia, undifferentiated type, and noted that the 
veteran's disability is severe, but that he is competent to 
handle VA funds.  

The veteran appealed the December 1981 rating decision that 
reduced his rating from 100 percent to 70 percent, perfecting 
his appeal with the timely submission of an April 1982 VA 
Form 9.  While his appeal was pending, the RO issued a rating 
decision dated in June 1983, further reducing the evaluation 
for his service-connected schizophrenia to 50 percent, 
effective September 1, 1983.  The evidence then of record 
included VA hospital records dated from July 7-11, 1982, an 
October 

1982 VA examination report, and the veteran's March 1983 
testimony from a hearing before a hearing officer sitting at 
the local RO.

Hospital records show that the veteran was admitted with 
complaints of restlessness, insomnia, aggressiveness, and 
suicidal thoughts.  He was found to be coherent, logical, but 
uncooperative, and moderately depressed.  The examiner noted 
that the veteran was placed under constant supervision to 
prevent him from harming himself, and he was treated with 
medication.  Acute symptoms subsided, and the veteran was 
transferred to the general ward, where he discharged himself 
against medical advice of his treating physician.  The 
examiner found the veteran to be able to handle funds upon 
discharge.

The examination report reveals the veteran complained of 
depression, anxiety, apathy, insomnia, suicidal 
preoccupation, auditory hallucinations-including voices 
telling him to kill himself and laughing at him; delusions, 
exaggerated startle response, and nightmares; and periods of 
extreme irritability with explosiveness.  He also reported 
fear of losing control and hurting himself or others, and 
loss of sexual interest and activity; and stated that he was 
seeking treatment for his symptoms at the clinic.  The 
examiner found the veteran to be cooperative but anxious and 
moderately depressed, and noted that he was taking a 
tremendous among of medication which the examiner opined was 
unnecessary in terms of the variety of the drugs.  The report 
shows the veteran presented a blunted, mildly inappropriate 
affect; was approximately correctly oriented, and exhibited a 
great deal of tangentiality, circumstantiality, loosening of 
associations and some blocking; fair to poor insight; poor 
judgment; fair memory as to recent and remote events; and 
fair attention and recall.  He is noted to interpret proverbs 
poorly, exhibiting a lot of concretism in his thinking, and 
to calculate poorly mathematically, although to perform 
comparisons and similarities well.  The examiner diagnosed 
schizophrenic disorder, schizoaffective type, chronic, 
severe; and post-traumatic stress disorder, moderately 
severe, chronic, secondary to 18 months combat experiences.  
The report shows that the veteran was found severely 
impaired, industrially, and incompetent to handle VA 
benefits.



The hearing transcript reveals, inter alia, the veteran's 
complaints, in his own voice, of nervousness, irritability, 
feelings of isolation and limitation, numbness; his 
assertions that he has no friendships, and that he stays 
inside his house and watches little television.  He also 
reported that he presents for treatment every month and that 
he must take prescribed medication all the time.  But the 
veteran further testified that he is in school, at 
university, to study commerce, that he is enrolled in basic 
classes, and that he has an average grade this semester of 
2.30.

VA outpatient records, dated from November 1982 to September 
1983 were added to the record.  These records reveal 
continuing complaints of, inter alia, anxiety, restlessness, 
and marital discord.  An entry dated in June 1983 document 
that the veteran's wife finds his behavior bizarre and 
difficult.  However, entries dated in March and June 1983 
demonstrate that the veteran's condition is observed to be 
controlled with new medication.  A similar entry, dated in 
September 1983, shows the veteran's behavior stabilized with 
his present medication.  Based on this evidence, as well as 
that delineated in the paragraph immediately preceding, the 
Board issued a decision, dated in December 1985, denying an 
evaluation in excess of 50 percent for the veteran's service-
connected schizophrenia, undifferentiated type.

In September 1993 and October 1993 the veteran notified the 
RO that he had required hospitalization of more than 21 days 
for his disability from August to September 1993, and from 
September to October 1993, respectively.  In addition, in 
November 1993, the veteran notified the RO that he had 
required similar hospitalization in February 1993.  By a 
rating decision dated in July 1994, the RO granted a 
temporary 100 percent rating under 38 C.F.R. § 4.29 from 
February 2-the date his hospitalization began-to February 
28, 1993, and from August 5-again, the date his 
hospitalization began-to October 31, 1993.  Effective after 
each period of hospitalization, March 1, 1993, and November 
1, 1993, respectively, the RO resumed the 50 percent 
evaluation for his service-connected schizophrenia.  This 
evaluation has been confirmed and continued to the present.



As noted above, the veteran has appealed the present 50 
percent evaluation and contends that a higher rating is 
warranted.  After review of the records, the Board finds that 
the evidence does not support a rating of greater than 50 
percent for his service-connected schizophrenia.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the rating criteria for evaluating 
mental disorders were significantly revised, effective 
November 7, 1996.  Formerly, the Schedule provided, under the 
General Rating Formula for Psychoneurotic disorders, for the 
assignment of a 100 percent rating when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to 

obtain or retain employment.  A 50 percent rating is assigned 
when there is considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and when, by reason of psychoneurotic symptoms, 
the reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating is assigned for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 10 percent evaluation is assigned 
for less than the criteria for the 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A noncompensable 
rating is assigned when there are neurotic symptoms that may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  38 C.F.R. § 
4.132, Diagnostic Codes 9204, 9205 (1991-1998).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 
1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. 
Reg. 4753 (1994). The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).

Under the revised diagnostic criteria, consideration should 
be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall 

be based on all the evidence of record as it bears on social 
and industrial impairment rather than solely upon the 
examiner's assessment of the level of disability at the 
moment of the examination.  Although social impairment is 
crucial in determining the level of overall disability, an 
evaluation may not be assigned solely on the basis of social 
impairment.  38 C.F.R. §§ 4.126 (1998).

Under the new rating criteria, the veteran's service-
connected schizophrenia, paranoid type, chronic, is evaluated 
pursuant to a general rating formula for mental disorders 
under 38 C.F.R. Part 4 that is as follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and 

long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating shall be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

Where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable rating shall be assigned.

See 38 C.F.R. Part 4, Diagnostic Codes 9204, 9205 (1998).

The RO applied these new criteria in the January 1998 
supplemental statement of the case in which it informed the 
veteran that the 50 percent evaluation awarded his service-
connected schizophrenia had been confirmed and continued.  
The RO further provided notice of the regulatory changes.  In 
light of this change in regulations, the veteran's current 
claim requires more complex analysis.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is more 
favorable to the claimant, unless Congress 

has expressly provided otherwise or has authorized VA to 
provide otherwise and VA has done so.  Accordingly, with 
respect to claims involving ratings for mental disorders that 
were pending on November 7, 1996, it is necessary to 
determine whether the amended regulations or the previously 
existing regulations are more favorable to the claimant.  The 
General Counsel of VA, in a precedent opinion, has held that 
the determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

The 50 percent rating for the veteran's service-connected 
schizophrenia, paranoid type, chronic was assigned under 
Diagnostic Code 9205.  A 70 percent rating could be 
warranted, as noted above, for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression which affects the ability to function 
independently, appropriately and effectively; impaired 
impulse control, such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances, including work or a work-like setting; and 
inability to establish and maintain effective relationships.  
However, the medical evidence of record does not show that 
the required manifestations are present.

The medical evidence of record shows the overall clinical 
manifestations associated with the veteran's service-
connected schizophrenia, residual type, are productive of no 
more than occupational and social impairment with reduced 
reliability and productivity.  This is most effectively 
demonstrated by a review of outpatient treatment records from 
July 1990 to January 1996.  These records show that the 
veteran continues to present with complaints of, inter alia, 
varying degrees of 

tension, anxiety, hopelessness, lethargy, inaction, and 
irritability.  In addition, his treating physicians generally 
find that he does present with several or all of these 
affects.  Nonetheless, these records also show that the 
veteran's disability is described as being controlled by 
medication, in remission, and/or stable.  For example, in 
January 1995, the veteran reported no significant or 
important changes in his emotional status.  The examiner, 
however, observed that the veteran remains irritable, 
uncomfortable, disinterested, and aimless with complaints of 
lethargy and feelings of inactiveness of a moderate degree 
expressed in a passive dependent fashion.  Again, in March 
1995, the veteran is recorded as reporting his situation is 
stable, but the examiner observed that the veteran expressed 
he had a chronic condition that he felt unable to influence, 
let alone affect the outcome.  Yet, in June 1995, records 
show the examiner diagnosed chronic, undifferentiated 
schizophrenia in remission.  And, in September 1995, even 
though the veteran reported that his mother had died two 
weeks prior, the examiner reported the symptoms of the 
veteran's schizophrenia as still in remission.  These more 
recent findings are echoed by earlier entries, such as in 
July 1990 and January 1991, where the veteran was found to be 
stable on his current prescribed medication.  An entry dated 
in October 1995 exemplifies a change in the veteran's 
symptomatology, which later resolved with a change in the 
prescribed medication.  The record shows the veteran became 
explosive, and the examiner noted that the prescribed 
medication was not helping.  The following month the examiner 
reported that the new medication caused no side effects and 
that the veteran reported malaise and neutral mood, but 
exhibited no psychosis.  Finally, subsequent entries 
demonstrate that the change in the veteran's medication 
reestablished control of his symptomatology despite 
difficulties associated with his mother's death.  An entry 
dated in January 1996 shows the veteran reported feeling 
obsessed with his mother's death during the holidays, yet the 
examiner found no clinically remarkable symptoms, noting that 
the veteran remained isolated and restrained by choice.  And, 
in July 1996, the examiner reported that the veteran 
continued to present as calm, alert, oriented, and well 
dressed.

Reinforcing the interpretation of the medical evidence 
proffered in the outpatient records are VA hospital records 
dated from February 2-26, 1993, August 5 to 

September 1, 1993, and from September 17 to October 18, 1993.  
In the first two instances, the veteran presented after a 
suicidal attempt.  In the former, he had tried to hang 
himself, in the latter, he had taken an overdose of Valium.  
In the third instance, he presented hearing voices that were 
telling him to kill himself.  Nonetheless, the medical 
evidence shows that in each instance he was shown to improve 
with treatment which involved either the increase or change 
of his medication.  And, in each instance, the records show 
that he was discharged with no limitations on his physical 
activity and no convalescence prescribed.

Hospital records from the first hospitalization, in February 
1993, note that increasing the dosage of the veteran's 
medication obtained good results.  He participated in ward 
activities and was discharged with diagnoses of 
schizophrenia, chronic, undifferentiated type, and depression 
of unspecific origin.  His Global Assessment Functioning 
(GAF) was recorded as 60 currently, 50 past.

During the second period of hospitalization, the records show 
he was in despair over familial deaths and financial trouble.  
He reported insomnia, auditory hallucinations and feelings of 
hopelessness and worthlessness.  The veteran was stabilized 
and moved to the open ward, where he was tapered off Valium.  
The records show he was then prescribed Prozac.  His symptoms 
improved with the medication change, and he began to 
participate in ward activities until he had a phone 
conversation with his wife on August 17, after which he again 
attempted suicide.  He was then kept under constant 
observation for three days, then transferred back to the open 
ward.  The examiner notes he improved markedly and, at 
discharge to outpatient care, was alert, oriented to person, 
place, and time, in full contact with reality, no longer 
suicidal or homicidal.  The records show he was diagnosed 
with schizophrenia, chronic, undifferentiated and depression 
of unspecified origin, and found unable to handle his funds.  
His GAF was reported as 60 currently and 70 past.

Hospital records from the third period of hospitalization 
reveal that the veteran was observed to manifest exacerbated 
symptoms, which the examiner opined were related to current 
financial difficulties.  The patient was admitted to the 
ward, where 

his medication was again changed, time from Prozac to 
Pamelor, with resultant decrease in anxiety and depressive 
symptoms.  The veteran was noted to participate in all ward 
activities, and was subsequently discharged in full contact 
with reality, neither suicidal nor homicidal, and alert and 
oriented to person, place, and time.  The examiner diagnosed 
schizophrenia, chronic undifferentiated type and depression 
of unspecific origin.  GAF was noted at 60 current, 60 past, 
and the veteran was found to be able to function as 
outpatient.

In addition to the evidence contained in the outpatient and 
hospital records, the evidentiary record reveals medical and 
employment records collected by the United States Postal 
Service (USPS) and the Social Security Administration (SSA) 
in their determinations of the veteran's employability.  The 
records further present a disability picture no more 
productive of occupational and social impairment with reduced 
reliability and productivity.

In response to a request from the RO, USPS submitted a copy 
of the veteran's entire medical file.  These records show 
that the veteran worked for the USPS from April 1988 to 
sometime in 1990 or 1991, when the veteran voluntarily 
retired in an agreement with the USPS over charges that he 
had issued money orders to himself without paying for them.  
In determining the disposition of the veteran's employment 
after his purported offense was discovered, the USPS procured 
a private psychiatric evaluation.  The evaluation, dated in 
January 1991, is of record and reveals that the veteran was 
found to suffer from delusions including what he believed to 
be corruption on the part of the postmaster, and Federal, 
City and State government entities.  The examiner opined:

I believe that this patient, even thou 
(sic) he appeared to be an intelligent 
person has been functiong (sic) in a 
delusional basis, is unable to help his 
lawyer and understand the court 
proceedings and he is unable to 
participate in his own defense due to his 
mental 

condition.  I believe that he is more 
paranoid that (sic) undifferentiated type 
because of his well systematized 
delusional material.

The evaluation reveals a diagnosis of schizophrenic disorder, 
paranoid type, chronic.  Also included in the documents 
obtained from USPS is a May 1981 private psychiatric 
evaluation, presenting a diagnosis of schizophrenia, paranoid 
type.  The veteran was then found able to manage his own 
funds, and the examiner opined that he would benefit from 
vocational rehabilitation.  Nonetheless, while USPS may have 
considered the veteran's mental impairment in deciding to 
allow him to voluntarily retire rather than dismiss him, the 
evidence of record does not show that USPS found the veteran 
unable to continue his employment-much less that he was 
unable to continue his employment due to his service-
connected schizophrenia.

Also of record are SSA records.  These documents further 
reveal that the veteran was found disabled due to a mental 
disorder, beginning in November 1990.  Included in these 
document is a private psychological evaluation dated in March 
1996, which presents a diagnosis of major mood disorder, 
depressed with psychosis, rule out PTSD.  Physical diagnoses 
were noted as high blood pressure, status post surgery for 
diverticulitis, and a kidney condition, by history.  The 
examiner objectively observed that the veteran presented 
clean and casually dressed but not neat, his hair being 
uncombed.  The veteran's speech was coherent, logical, 
productive and relevant but not spontaneous.  The examiner 
found no looseness of associations, thought blocking, or 
thought derailment.  The veteran's mood was noted as sad, 
nervous and irritable; his affect, depressed.  The veteran 
expressed fears of people, crowds, and social situations; and 
delusions.  While the veteran complained of hallucinations, 
the examiner did not observe their manifestation during the 
interview.  He was found to be oriented to person, place, and 
time; to exhibit unimpaired recent and remote memory, ability 
to calculate, attention span, and concentration.  His 
abstraction ability was reported to be concrete, his 
judgment, poor, and his insight, fair.  The examiner measured 
the veteran's GAF at 

40.  Finally, the documents reveal certification of 
continuing disability, dated in April 1996, due to a primary 
diagnosis of major depression and a secondary diagnosis of 
left kidney atrophy.

However, like the USPS records, the documentation provided by 
SSA does not establish that the veteran exhibits occupational 
and social impairment with more than reduced reliability and 
productivity due to his service-connected schizophrenia 
alone.  This is true for two reasons.  The first is that VA 
is not bound by SSA holdings.  Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  The second is that these documents 
show that the veteran is found disabled on the basis of a 
primary diagnosis of major depression and a secondary 
diagnosis of left kidney atrophy.  Even if the Board were to 
assume, without finding, that the veteran's service-connected 
schizophrenia has been considered by SSA as part of a general 
mental disability summarized in its primary diagnosis, it 
cannot be determined from the evidence of record that SSA has 
found the veteran disabled by reason of his mental disability 
alone.

Finally, of record are VA examination reports dated in 
August-September 1991, December 1992, September 1994, and 
January 1997; and social and industrial field survey reports 
dated in December 1992 and October 1994.  These records 
further depict a disability picture that, while definitely 
reflecting periods of exacerbation, remains essentially 
unchanged-both as described by the veteran and as observed 
by the examiners.

The examination reports present complaints that remain fairly 
similar throughout, with observations concurring that the 
disability picture remains, consistently, productive of no 
more than occupational and social impairment with reduced 
reliability and productivity.

In August-September 1991, the veteran reported complaints of 
restlessness, irritability, insomnia, feelings of desperation 
and difficulty dealing with people.  The December 1992 report 
reveals complaints of anxiety, insomnia, feelings of 
isolation, fear and intolerance of people, and difficulty 
dealing with people and at 

work.  In September 1994, the veteran is recorded as 
reporting complaints of forgetfulness, feelings of isolation, 
and the feeling that people are after him and want to kill 
him.  And, in January 1997, he is shown to complain of 
wandering, irritability, insomnia, and to fear going out.  In 
August-September 1991, the examiner reported objectively that 
the veteran appeared neat and alert; that he expressed 
himself spontaneously cooperatively, coherently, relevantly, 
and appropriately; that he did not exhibit delusions and 
that, while he admitted suicidal ruminations, no risk was 
found at present; that he exhibited a depressed tone and mood 
and appeared intolerant but expressed strong dependency needs 
and exhibited poor relationship; that he was oriented as to 
person, place, and time; and that he was noted to exhibit 
preserved memory and judgment and to differentiate well 
between right and wrong.  In December 1992, the veteran was 
noted to appear casually dressed and groomed and to be 
passively cooperative; to respond relevantly and coherently; 
to exhibit some degree of referential thinking but no overt 
delusions, hallucinations, or overt suicidal or homicidal 
ideation; to present a constricted affect, apprehensive and 
tense mood, preserved memory, fair judgment, and superficial 
insight; and to be oriented to person, place, and time.

The September 1994 VA examination report appears to be a 
combination of an examination conducted by a single examiner 
and a subsequent examination conducted by a board of 
examiners that followed the October 1994 Social and 
Industrial Field Survey.  The veteran was noted to appear 
clean, albeit overweight, bearded, and with hair unkempt.  
The board then specifically opined:

It appears that veteran is voluntarily 
presenting a sick picture of himself that 
does not correspond to the social field 
survey done in 1992, and contrasts with 
his ability to give certain and specific 
details.  He is reporting facts in great 
details, contrasting greatly with his 
reported incapacity to give his 
children's ages or his address.  The 
complaints that he is presenting could 
not be interpreted as valid because they 
do not represent clear 

psychotic symptoms.  He presents himself 
depressed and inappropriate, but it 
appears to be voluntary.  During the 
board evaluation he was very verbal, gave 
specific details, and was very 
cooperative.

Finally, in January 1997, the examiner observed the veteran 
to appear unshaved but to otherwise have fair personal 
hygiene; to give relevant and coherent responses; to exhibit 
no active hallucinations or delusions; to report no active 
suicidal plans or homicidal ideas; to exhibit an affect 
somewhat inappropriate, mood, tense, and memory, preserved; 
to be oriented to person, place, and time; and to have fair 
judgment and poor insight.

The reports each show a diagnosis of schizophrenia or 
schizophrenic disorder, which, in August-September 1991, is 
characterized as undifferentiated type active and in December 
1992, September 1994, and January 1997 is characterized as 
residual type.  In addition to the diagnoses of 
schizophrenia, in August-September 1991, the veteran was 
noted to exhibit dependency on Diazepam and, in January 1997, 
he was found to exhibit some depression.  GAF measurements 
were reported in September 1994 and January 1997 at 60. 

The Social and Industrial Field Survey reports are dated in 
December 1992 and October 1994.  Both reports show complaints 
rendered by the veteran and observations given by his wife 
(in October 1994 only) and his mother in law that are at odds 
with information given by neighbors and observations made by 
the examiners.

In both reports, the veteran is recorded as stating he is 
unable to handle his finances and that his wife must do it.  
In addition, both reports show the veteran complains of 
seldom leaving his home, of being isolated, and of feeling 
irritable.  In December 1992 he expressed fear of others and 
stated he experienced flashbacks, averring that he spent most 
of his time (90 percent) inside, pacing from one end of the 
house to the other.  In October 1994, he averred he had lost 
interest in everything, including playing dominoes and 
watching television, that he did not participate in any 

household tasks-even something as simple as washing his 
car-rather, staying in his bedroom alone.  The veteran's 
wife is recorded to aver the veteran remains secluded in his 
room and does not involve himself in domestic management or 
the rearing of their children.  She asserted he has no 
interaction with family or neighbors.  The veteran's mother-
in-law reported the veteran is irritable with his wife and 
irritable and aggressive with his children, that he is 
nervous most of the time, and that he has episodes in which 
he talks a lot.  She further stated, in December 1992, that 
he does favors for his neighbors.  In October 1994, she is 
recorded as reporting he spends all day in his room and does 
not socialize with anyone.

The examiners indicated on both occasions that they visited 
without previous notice and found the veteran not home.  In 
December 1992, they stopped by on December 3, and had to 
conduct a later interview over the phone with the veteran on 
December 7.  In October 1994, the mother-in-law told the 
examiner that the veteran had gone someplace with his wife 
and would return shortly.  He returned 11/2 hours later in the 
car.  The wife is noted as being the driver.  He was observed 
to be shaved, dressed in clean sports cloths, and to exhibit 
good personal hygiene.  Statements from the veteran's 
neighbors taken in December 1992 reveal that he is a good 
person willing to help others, that he takes his children to 
school almost every day.  One neighbor averred that the 
veteran participates actively in an organization for their 
street celebration, and that he goes to a nearby store in the 
afternoon to chat with other people.  Another stated that the 
veteran visits and chats with her husband, for whom the 
veteran also serves as translator facilitating the husband's 
correspondence with the VA.  The neighbors reported that the 
veteran is always well dressed and well groomed.  In October 
1994, the neighbors are reported as stating the veteran is 
socially active with them.  Two of the witnesses said the 
veteran impresses them as a happy person.  The neighbors all 
stated that the veteran does not go out much, but observed 
that he does accompany his wife to take their children to and 
from school.  They also stated that he does sometimes drive, 
both by himself and with his wife, and that he frequently 
works on his car.  The neighbors verified that the veteran 
does have episodes of violent behavior at home.  His personal 
appearance and hygiene were stated to be adequate.



Based on the foregoing, the examiners concluded, in December 
1992, that the information the veteran and his mother-in-law 
provided was the same, except that the mother-in-law stated 
he was always willing to help or visit others.  Yet, the 
information both provided was in contradiction to that 
provided by neighbors, who presented a picture of the veteran 
as an active and social person, who is willing to help them 
and to socialize with them.  Similarly, the findings of the 
October 1994 survey identified discrepancies between the 
veteran's assertions and those of his wife and mother-in-law, 
and the observations of his neighbors.  Specifically, while 
he stated he remains secluded and does not socialize, his 
neighbors state he does socialize with them.  In addition, 
two of the three neighbors interviewed averred that the 
veteran strikes them as a happy person.  Moreover, while the 
witnesses agreed the veteran does not get out much, they 
noted that the veteran accompanies his wife taking the 
children to and bringing them back from school.  Finally, 
while the veteran averred that he does not participate in any 
household activity, the witnesses observed him to 
occasionally drive and to frequently work on his car.

The veteran could also potentially be assigned a 70 percent 
evaluation under the old criteria, which, as delineated 
above, require severely impaired ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  However, the medical evidence of record 
does not establish that the veteran exhibits the required 
manifestations.

First, as described in detail above, while the veteran 
consistently avers that he is isolated and afraid of people, 
and that he has difficulty with people, the medical evidence 
of record does not concur.  Specifically, the Social and 
Industrial Field Survey reports reveal statements of 
neighbors that the veteran socializes, that he goes to the 
grocery to chat with people, that he drives either with or 
without his wife, that he departs daily with his wife to both 
take their children to school and bring them home, that he 
serves as a translator for the husband of one of the 
neighbors and also visits the husband to chat with him, and 
that he is active in the 

group organized to put on the street celebration.  In 
addition, his mother-in-law is recorded as stating, in the 
earlier report, that the veteran is always willing to help 
others.  

Second, the evidence of record simply does not establish that 
the veteran is more than considerably industrially impaired.  
The veteran reports that he was unable to continue his 
employment with USPS because of his mental disability.  The 
evidence of record does indicate that rather than be 
dismissed for cause because of his conduct, the veteran was 
allowed to voluntarily retire-apparently at least in part 
because of his mental disability.  Yet, as discussed 
previously, the evidence of record does not show that USPS 
found him unable to continue his employment because of 
physical disability.  On the other hand, SSA documents of 
record do show that the veteran has been found disabled due 
to psychiatric impairment.  As discussed above, these 
findings are not binding on VA.  See Collier.  Moreover, the 
documents reveal that the veteran is disabled due to major 
depression, rather than schizophrenia, as a primary 
diagnosis, and left kidney atrophy as a secondary diagnosis.  
Thus, it cannot be determined from the documents SSA has 
forwarded that the veteran has been found disabled due to his 
service-connected schizophrenia alone.

Third, and finally, while a private, March 1996 evaluation 
reports a GAF measurement at 40, the September 1994 VA 
examination report measures the veteran's GAF at 60-a 
measurement confirmed by the most recent, January 1997, 
medical evidence of record.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, nonetheless, the regulations 
do not give past medical reports precedence over the current 
medical findings.  Where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, the Board finds that the January 1997 
evaluation of the veteran's ability to function, the GAF-
especially as echoed in the earlier, September 1994 

findings and as corroborated by the Social and Industrial 
Field Survey reports-to be more probative than that reported 
in the March 1996 private evaluation.

After consideration of the evidence, and, in particular, 
consideration of the directive, in 38 C.F.R. § 3.344, to 
handle cases affected by change of medical findings so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations, the 
Board finds that the criteria for a rating higher than 50 
percent under 38 C.F.R. § 4.132, Diagnostic Code 9205 (1991-
1998) or 38 C.F.R. § 4.149, Diagnostic Code 9205 (1998) are 
not met.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Diagnostic Code 9205 provides a 
range of evaluations from noncompensable to 100 percent as 
delineated above-under both the old and new criteria.  
However, as discussed above, the medical evidence simply does 
not reflect that the required symptomatologies are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has required 
hospitalization and treatment for his psychiatric disability.  
However, the record does not show hospitalizations of such 
frequency as to render the application of the rating schedule 
inadequate.  As discussed above, the veteran had three 
hospitalizations in 1993.  During the course of these 
hospitalizations, the veteran responded to increased dosages 
of his prescribed medication and to changes 

in his prescribed medication.  In each case, he was found to 
improve to the point where he as participating fully in ward 
activities and was eventually discharged to outpatient care, 
in full contact with reality and no longer suicidal.  
Moreover, the evidence of record does not show that the 
service-connected schizophrenia, alone, interferes markedly 
with the veteran's employment.  USPS documents show that the 
veteran agreed to voluntary retirement after having been 
found to have issued himself money orders without paying for 
him.  While it may be that the veteran's mental disability 
influenced the settlement, the records do not indicate that 
he was found unable to continue his employment due to his 
mental impairment.  In addition, while SSA records do 
indicate that he is disabled due to a mental impairment, the 
documentation reflects the impairment is identified as major 
depression as a primary diagnosis, with a secondary diagnosis 
of left kidney atrophy.  Thus, the evidence does not show 
that the impairment resulting solely from his service-
connected schizophrenia warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from the 
service-connected schizophrenia, residual type, is adequately 
compensated by the ratings discussed above.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted in this case.


ORDER

An evaluation of greater than 50 percent for schizophrenia, 
residual type, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals





APPEALS NOTICE:  A copy of the Board of Veterans' Appeals 
(BVA) decision in your appeal accompanies this notice.  This 
is the final decision for all issues either allowed, denied, 
or dismissed by the BVA in the "Order" section of the 
decision.  A "remand" section may follow the "Order," but 
a remand is not a final decision.  The advice below only 
applies to issues that were allowed, denied, or dismissed in 
the "Order."
You need do nothing further if you are satisfied with the 
outcome of your appeal.  We will return your file to your 
local VA office to implement the BVA's decision.  If you are 
not satisfied with the BVA's decision on any or all of the 
issues allowed, denied, or dismissed, you have four options:
(1)  Motion for Reconsideration:  You may file a "motion" 
asking the BVA to reconsider its decision by writing a letter 
to the BVA showing why you believe that the BVA committed an 
obvious error of fact or law in its decision in your appeal, 
or showing that new and material military service records 
have been discovered that are applicable to your appeal.  If 
the BVA decided more than one issue, be sure to tell us which 
issues you want reconsidered.  Address your letter to:  
Director, Administrative Service (014), Board of Veterans' 
Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The 
Board places no time limit on filing a motion for 
reconsideration.
(2)  Motion to Revise the Board's Decision on the Basis of 
Clear and Unmistakable Error:  You may also file a motion 
asking that the Board revise its final decision if you 
believe the decision is based on "clear and unmistakable 
error" (CUE).  Care should be used in preparing such a 
motion because it must meet very specific requirements and 
the Board will not review a final decision on this basis more 
than once.  The Board encourages you to carefully review its 
Rules of Practice on CUE, 64 Fed. Reg. 2134 (1999) (to be 
codified at 38 C.F.R. §§ 20.1400 - 20.1411) and seek help 
from a qualified representative before filing such a motion.  
See "Representation before VA," below.  The Board places no 
time limit on filing a CUE review motion.
(3)  Appeal to the United States Court of Appeals for 
Veterans Claims:  You have the right to appeal this decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") if this BVA 
decision follows a Notice of Disagreement filed on or after 
November 18, 1988.  A Notice of Appeal must be filed with the 
Court within 120 days from the date of mailing of the notice 
of the BVA's decision.  The date of mailing is the date that 
appears on the face of the enclosed BVA decision.  The 
Court's address is:  The United States Court of Appeals for 
Veterans Claims, 625 Indiana Avenue, NW, Suite 900, 
Washington, DC 20004.  You may obtain information about the 
form of the Notice of Appeal, the procedure by which you may 
file your Notice of Appeal with the Court, the filing fee, 
and other matters covered by the Court's rules directly from 
the Court.  You must also mail a copy of the Notice of Appeal 
to the VA General Counsel (027), 810 Vermont Avenue, NW, 
Washington, DC 20420.  However, this does not take the place 
of the Notice of Appeal you must file with the Court.  Filing 
a copy of your Notice of Appeal with the General Counsel, the 
Board, or any other VA office WILL NOT protect your right of 
appeal to the Court.
(4)  Reopening your claim:  While it would not affect this 
BVA decision, you can also ask your local VA Regional Office 
to reopen your claim.  To be successful in reopening your 
claim, you must submit new and material evidence to that 
office.  VA may not consider another claim on the same 
factual basis.
You may do one or any combination of the above four things, 
but filing a concurrent Notice of Appeal with the Court and a 
motion with the Board may delay your case because of 
jurisdictional conflicts.  If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA 
will not be able to consider your motion without the Court's 
permission.  You will still have time to appeal to the Court 
after you file a motion for reconsideration with the Board if 
you file your motion promptly.  The Court has held that, if 
we receive your motion for reconsideration within 120 days 
from the date we mailed you the BVA's decision, you will 
still be able to file a Notice of Appeal with the Court 
within a period of 120 days from the date that the Board 
mails you either notice that it has denied your motion or 
notice of its decision on reconsideration.
Representation before VA:  You may represent yourself in your 
claim before VA, including the BVA, or you may appoint 
someone to represent you.  You may appoint an accredited 
representative of an organization recognized by VA (a 
"service organization"), or another individual whom you 
choose, to represent you in your claim.  These persons may 
not charge you to represent you.  In the alternative, you may 
appoint an attorney-at-law or a VA accredited agent to 
represent you.  These persons may charge you a fee for their 
services under the following circumstances:  (1) you filed a 
Notice of Disagreement with respect to the claim on or after 
November 18, 1988; (2) a final BVA decision was subsequently 
issued with respect to that claim; and (3) you retained the 
attorney or accredited agent to represent you within one year 
from the date of the final BVA decision on that claim.  An 
attorney or agent can charge a reasonable fee without meeting 
these requirements for services provided after October 9, 
1992, in connection with a proceeding in a case arising out 
of a loan made, guaranteed, or insured under Chapter 37 of 
title 38, United States Code.  In all VA cases, a copy of any 
fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel 
(01C), Board of Veterans' Appeals, 810 Vermont Avenue, NW, 
Washington, DC 20420.  The BVA may review the fee agreement 
for reasonableness on its own motion, or you or your attorney 
or accredited agent may file a motion for the BVA to review 
the fee agreement for reasonableness at the same address at 
which the agreement was filed.
Representation before the Court:  Information about 
representation before the Court may be obtained by writing 
directly to the Court.  Upon request, the Court will provide 
you with a state-by-state listing of persons admitted to 
practice before the Court who have indicated their 
availability to represent appellants

VA 
FORM
FEB 
1999 
(RS)  
 4597





